Citation Nr: 0503810	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  95-15 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cleveland


THE ISSUE

Entitlement to service connection for bilateral flat feet and 
peripheral vascular disease.


REPRESENTATION

Appellant represented by:  The American Legion 


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.  This is an appeal from a June 1994 rating action by 
the Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado, denying entitlement to service connection 
for bilateral flat feet and peripheral vascular disease.  

This case was previously before the Board in April 1997, at 
which time the issues on appeal were denied.  In an Order 
dated in October 1998, the United States Court of Veterans 
Appeals (now United States Court of Appeals for Veterans 
Claims) granted a joint motion to remand the case to the 
Board.  The April 1997 Board decision was vacated.  In April 
1999, the Board remanded the case to the RO for development 
as directed in the October 1998 Order.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office to the extent possible.  

2.  Bilateral flat feet had an onset in service. 

3.  Peripheral vascular disease was not present during 
military service or for many years thereafter, and is not 
been shown to be of service origin or related to flat feet.  


CONCLUSIONS OF LAW

1.  Bilateral flat feet were incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

2.  Peripheral vascular disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him. In a letter dated in March 
2002, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letters that were 
provided to the appellant do not specifically refer to the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The March 2002 letter also 
advised the veteran to tell VA about any "additional 
information or evidence" that he wanted VA to get for him.  

Notice fully complying with the provisions of the VCAA was 
not provided to the veteran until March 2002, long after the 
rating decision on appeal.  Therefore, the veteran did not 
receive proper VCAA notice prior to the initial rating 
decision denying his claim.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  VCAA notice was provided by the 
RO prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the RO has obtained all available post-service VA and 
private medical records identified by the veteran, and VA 
examinations were conducted in August 2004.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4). 

Background

The record reflects that the veteran submitted his initial 
claim for VA disability benefits in June 1993.  He indicated 
that he had developed flat feet and calluses during service 
in September 1943.  He also stated that he had lower leg 
circulation difficulties.  

Medical records were later received from William F. Hineser, 
D.P.M., reflecting an examination of the veteran in October 
1991 for cramping in his legs and painful feet.  It was noted 
that he had a recent medical history of diabetes mellitus.  
Various findings were recorded.  A diagnosis was made of 
peripheral vascular disease with intermittent claudication.  

Additional private medical records were received reflecting 
that the veteran was seen from 1986 to 1993 for various 
conditions including difficulty swallowing, flank and stomach 
pain and diabetes.  

A June 1992 statement by Dennis H. Olson, M.D., reflected 
that the veteran had had a left superficial femoral artery 
occlusion.  He had been on a walking program since 1991 and 
was currently doing well.  In a December 1992 statement, 
Dr. Olson indicated that the veteran had left leg 
claudication.  

The veteran was examined by the VA in September 1993.  He was 
noted to be flat-footed.  It was stated that he developed the 
problem while in service in the 1940's from marching with 
boots.  He used to wear foot inserts and prosthetics.  He 
currently had pain in the feet and had to wear arch support 
shoes.  He also occasionally had calluses.  

It was also reported that he had a 2 1/2-year history of some 
claudication involving his legs.  He had never had a heart 
attack.  He did not have any sores or ulcers on his feet.  He 
had had an angioplasty of his lower extremity arteries.  He 
had been taking medication for about a year and a half that 
seemed to help minimally.  He had also undergone an angiogram 
and had been seen by the vascular surgery department.  It was 
reported that he also had diabetes mellitus for which he took 
medication.  He was able to walk about a half a mile without 
pain.  

On examination the temperature of his feet was somewhat cool 
compared to the proximal leg.  No ulcers were noted.  He had 
a bruit over his left femoral artery.  He had mild pes planus 
changes bilaterally with no evidence of any callus.  
Diagnoses were made of pes planus and peripheral vascular 
disease with residuals of claudication.  

The regional office later received reports from the Lutheran 
Medical Center reflecting a doppler evaluation by Dr. Hineser 
in October 1991.  

In a February 1994 statement, Robert, a former service 
associate of the veteran indicated that during advanced basic 
training, he had an opportunity to observe the veteran who 
was having problems with his feet.  It was stated that on 
many long marches the veteran would fall behind and have to 
be picked up in a jeep.  Robert did not recall how many times 
or whether he had to go to the dispensary with his problems.  

A February 1994 affidavit by another former service associate 
of the veteran, John, reflected that he had personally been 
aware of the veteran's feet and leg problems resulting from 
basic training.  He stated that he and the veteran were 
together throughout World War II and that the veteran's feet 
and legs became worse.  

A September 1994 statement by the veteran's wife is to the 
effect that the veteran had had trouble with his feet ever 
since returning from military service in December 1945.  She 
stated that medical treatment had been begun shortly after 
his return from service and was continued until the time of 
his surgery in November 1991.  At that time an angioplasty 
had been performed and it was determined that he had three-
fourths blockages in both legs due to him not being able to 
exercise properly.  

The veteran subsequently provided a number of bills for 
medical services provided by B. J. Roberts, D.P.M., from 1968 
to 1974 together with canceled checks and payment of these 
services.  

In July 1999 and October 2002, the AOJ requested that the 
service department conduct additional searches for veteran's 
service medical records, to include sick reports.  In January 
2003, the service department provided a negative response.  
In May 2003, the AOJ noted the service medical records were 
presumed to have been destroyed in the fire in 1973 at the 
National Personnel Records Center.  

On VA examination in August 2004, the examiner stated the C-
file was reviewed.  A history of an onset of foot pain during 
service in 1943 was noted.  The veteran stated that he was 
diagnosed with flat feet and given arch supports.  He added 
that he continued to have problems with his feet after 
separation and wore supports.  Aggravation of pain in the 
feet was noted to be caused by any prolonged standing or 
walking, going up and down stairs, and weather changes.  The 
impression of x-ray examination of the feet was minimal 
degenerative arthritic changes of the first 
metatarsophalangeal joint and some of the interphalangeal 
joints of both feet with some degree of osteoporosis.  The 
diagnosis was bilateral pes planus.  The examiner stated that 
he was unable to determine the etiology of the veteran's 
bilateral pes planus and that to do so, would be speculation.  

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. §§ 3.310.  Moreover, where a service-
connected disability causes an increase in, but is not the 
proximate cause of, a nonservice- connected disability, the 
veteran is entitled to service connection for that 
incremental increase in severity attributable to the service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Analysis

In this case, as noted previously, there are no service 
medical records of the veteran available.  It appears that 
any such medical records may have been destroyed by a fire.  
Several attempts by the National Personnel Records Center to 
find the veteran's service medical records and the sick 
reports of his unit have been unsuccessful.  

The veteran's initial claim for VA disability benefits was 
not submitted until June 1993.  The regional office, 
thereafter, received reports by private physicians reflecting 
that the veteran had been treated for peripheral vascular 
disease with intermittent claudication; however, these 
treatment records date only from 1991, over four decades 
after the veteran's separation from service.  Pes planus 
(flat feet) was diagnosed when he was examined by the VA in 
September 1993; however, again, this was many years after 
service.  The veteran has provided copies of statements for 
medical services provided by a Dr. Roberts, a podiatrist, 
beginning in 1968; however, this was still over 20 years 
years after the veteran's separation from service.  

The veteran has also submitted statements from two former 
service associates indicating that they recall him having 
problems with his feet in service.  There was also a 
September 1994 letter by the veteran's wife indicating that 
he had had trouble with his feet ever since returning from 
military service in December 1945.  

The report of the July 2004 VA examination conducted to 
evaluate the veteran's foot condition reveals that the 
veteran gave a history of problems with his feet since 
military service, where he was given arch supports.  The 
examiner entered a diagnosis of bilateral pes planus, but 
added it would be speculation to opine as to the etiology of 
this condition.  The absence of service medical records makes 
it virtually impossible to determine the nature of the foot 
problems the veteran has said he experienced during service.  
The absence of post-service treatment records also raises a 
question as to chronicity of any inservice pathology.  
Nevertheless, accepting the credibility of the statements 
provided by his spouse and former service comrades regarding 
the veteran's foot problems, the Board finds the evidence is 
in equipoise as to the matter at issue.  Resolving the 
benefit of the doubt in the veteran's favor, service 
connection for bilateral flat feet is granted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

The veteran has maintained that his peripheral vascular 
disease was a long time in developing and was precipitated by 
the condition of his feet that was present while he was on 
active duty.  Post-service medical reports, however, indicate 
that peripheral vascular disease was manifested many years 
post service.  Further, the VA physician who examined the 
veteran in July 2004 found no evidence that flat feet caused 
the veteran's peripheral vascular disease.  Accordingly, 
service connection for this condition on a direct or 
secondary basis is not in order.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.310.  The Board finds that as the preponderance 
of the evidence is against the claim for service connection 
for peripheral vascular disease, the benefit of the doubt 
rule is not for application.  38 U.S.C.A. § 5107.





ORDER

Service connection for bilateral flat feet is granted.

Service connection for peripheral vascular disease is denied. 



	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


